This cause coming on to be heard upon demurrers of the Respondents to the Alternative Writ of Mandamus, and the Court having considered such demurrers upon briefs and argument of counsel for the respective parties, it is considered, ordered and adjudged by the Court that the said demurrers be and the same are hereby sustained with leave to the Relators to amend the Alternative Writ with respect to the duties sought to be enforced against the City Commission and the City Tax Assessor of the City of West Palm Beach as prescribed by the statutes of the State and by the City ordinances of the City of West Palm Beach and without reference to and in disregard of the provisions of Chapter 15855, Laws of Florida, Acts of 1931, amending the Charter of the City of West Palm Beach. *Page 198 
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.